Citation Nr: 1724361	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-50 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected spondylolisthesis, L-5, to include on an extra-schedular basis under 38 C.F.R. § 3.321.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected spondylolisthesis, to include on an extra-schedular basis under 38 C.F.R. § 4.16(b), prior to May 19, 2010.  


REPRESENTATION

Appellant represented by:	David S. Russoto, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appeal is being processed through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appellant is a Veteran who served on active duty from February 1975 to December 1976.  

This matter comes before the Board on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In September 2015, the Board remanded this appeal which, at that time, included the Veteran's claims of entitlement to service connection for left lower extremity radiculopathy secondary to service-connected spondylolisthesis, entitlement to an increased rating for his service-connected spondylolisthesis, and entitlement to TDIU.  The Agency of Original Jurisdiction (AOJ) subsequently granted service connection for LLE radiculopathy, effective May 19, 2010, which was considered a full grant of the benefit sought on appeal with respect to that issue.  See November 2016 rating decision.  Therefore, that issue is no longer on appeal.  The AOJ also granted entitlement to TDIU, effective May 19, 2010.  However, because the Veteran's TDIU claim has been pending since August 2008, the Veteran's entitlement to TDIU prior to May 19, 2010 remains viable on appeal.  

With respect to the increased rating claim for spondylolisthesis, the AOJ completed all development requested in the September 2015 remand, including specifically affording him a VA examination in November 2016.  Accordingly, the Board finds that the AOJ has substantially complied with the September 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

However, for reasons explained below, the appeal is, again, REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.

In March 2017, the Veteran's attorney submitted a letter to VA indicating that his law firm wished to withdraw as the Veteran's representative.  Pursuant to 38 C.F.R. § 20.608 (b)(2), after an appeal has been certified to the Board, a representative may not withdraw services as a representative in the appeal unless good cause is shown on motion, and motion must be in writing and must comply with the criteria set forth in 38 C.F.R. § 20.608 (b)(2).  Here, there is no indication that the Veteran was notified of the attempted withdrawal of representation by his attorney and his attorney did file a motion showing good cause to withdraw services, as required by 38 C.F.R. § 20.608 (b)(2).  Therefore, the Board concludes that David Russoto is still the Veteran's representative in this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In August 2008, the Veteran filed a formal claim seeking entitlement to a total disability rating due to unemployability (TDIU) caused by his service-connected spondylolisthesis, which he asserted prevented him from securing or following a substantial gainful occupation.  See August 2008 VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.  The AOJ accepted the Veteran's formal TDIU claim to include a claim seeking an increased rating for his service-connected spondylolisthesis disability, which is currently rated 50 percent disabling.  

The 50 percent rating currently assigned to the Veteran's service-connected spondylolisthesis was awarded based upon evidence showing the Veteran experienced severe limitation of motion of the lumbosacral spine and had a degenerative fracture of the pars interarticularis at L5, e.g., a demonstrable deformity of the vertebral body.  As a result, the Board and AOJ awarded a 40 percent rating for severe limitation of motion, which was the maximum evaluation available under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999), and added a 10 percent rating for demonstrable deformity of the vertebral body under 38 C.F.R. § 4.71a, DC 5285 (1999).  See July 2000 Board decision; September 2000 rating decision.  However, the rating criteria under which the 50 percent rating was assigned are no longer in effect, as the regulations for rating disabilities of the spine were revised effective September 23, 2003.  The amendments provided a general rating formula for diseases and injuries of the spine, which applies to DCs 5235 to 5243, unless the disability is evaluated under the Intervertebral Disc Syndrome (IVDS) Formula.  

Under the general rating formula, a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a higher 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  The Rating Schedule defines unfavorable ankylosis as a condition in which the entire cervical, the entire thoracolumbar, or entire spine is fixed in flexion or extension and the ankylosis results in one or more additional conditions, such as difficulty walking because of a limited line of vision, breathing limited to diaphramatic respiration, or dyspnea or dysphagia.  Favorable anklyosis is defined as fixation of a spinal segment in neutral position (zero degrees).  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  

The Veteran's attorney has acknowledged that the evidence does not show the Veteran is entitled to a schedular rating higher than 50 percent, as there is no evidence of unfavorable ankylosis or incapacitating episodes, as defined in the rating schedule.  See December 2013 Attorney statement.  

Instead, the Veteran's attorney has argued that the Veteran is entitled to an increased rating on an extra-schedular basis, as the 50 percent schedular rating does not capture the true extent of his spinal condition.  In this regard, the Veteran's attorney has argued that the Veteran's spondylolisthesis is debilitating and causes marked interference with employment.  See December 2013 Attorney statement.  

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation Service for such purpose.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  When an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The criteria used to evaluate spinal conditions contemplate limitation of motion, favorable or unfavorable ankylosis, and incapacitating episodes.  In this case, the evidence shows that, in addition to limited, painful motion, the Veteran's spondylolisthesis has resulted in his spine fixed in flexion between 15 to 30 degrees (which is not commensurate with either favorable or unfavorable ankylosis), as well as an altered gait and inability to walk, sit, or stand for extended periods of time (which the Veteran has alleged has prevented him from working throughout the appeal period).  Given this evidence, the Board finds that the available schedular criteria is inadequate to evaluate the Veteran's spondylolisthesis, which presents an exceptional disability that has resulted in marked interference with employment.  As a result, the Board finds this case should be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's spondylolisthesis requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321.  

As noted in the Introduction, the AOJ awarded entitlement to TDIU, effective May 19, 2010.  However, consideration must be given to whether the Veteran is entitled to TDIU for the period prior to May 19, 2010.  

Prior to May 19, 2010, the Veteran did not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent.  Instead, he only had one service-connected disability - spondylolisthesis, which is rated 50 percent disabling.  Therefore, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16 (a) are not met prior to May 19, 2010. 

However, the Veteran's entitlement to TDIU under 38 C.F.R. § 4.16 (a) prior to May 19, 2010 is inextricably intertwined with the increased rating claim being remanded.  Thus, adjudication of entitlement to TDIU under 38 C.F.R. § 4.16 (a) must be deferred pending requested action on the increased rating claim.  

Additionally, the Board finds the issue of entitlement to TDIU on an extraschedular basis, prior to May 19, 2010, has been raised by the record, as the Veteran has not worked during the period in question and the evidence raises a question as to whether the functional impairment caused by his spondylolisthesis rendered him unemployable, as discussed above.  See 38 C.F.R. § 4.16 (b). 

However, in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court held that the Board cannot award a TDIU under 38 C.F.R. § 4.16 (b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  In this case, the AOJ has not referred the TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  As such, this matter must be remanded for such action.

Accordingly, the case is REMANDED for the following action:

1. Pursuant to the provisions of 38 C.F.R. § 3.321 (b)(1), refer the matter of the Veteran's entitlement to a rating in excess of 50 percent for service-connected spondylolisthesis on an extraschedular basis to the Director of Compensation Service (or his/her designee).  

A summary of the evidence considered and the reasons and bases for all determinations must be provided, consistent with Kuppamala v. McDonald, 27 Vet. App. 447, 456 (2015).

2. Thereafter, readjudicate the Veteran's entitlement to TDIU prior to May 19, 2010.  If the schedular requirements of 38 C.F.R. § 4.16 (a) are not met, refer this case to the Director, Compensation Service, for consideration of assignment of an extra-schedular TDIU under the provisions of 38 C.F.R. § 4.16 (b).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




